Citation Nr: 0210306	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  96-21 995 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from August 1971 to April 
1979.

This appeal arises from rating decisions of the Louisville, 
Kentucky Regional Office (RO), which denied entitlement to 
service connection for a right knee disability.  The case was 
remanded from the Board to the RO in December 1997 for 
additional development of the evidence.

By rating decision in December 1999, entitlement to non-
service connected pension benefits was granted; accordingly, 
the issue of service connection for a right knee disability 
is the sole remaining issue on appeal.

The veteran raised the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service connected disabilities in May 2001; however, as this 
issue has not been developed or certified on appeal, it is 
referred to the RO for appropriate consideration.


FINDING OF FACT

The veteran does not have a right knee disability that is 
attributable to military service.


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by 
service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.306, 3.309 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

In November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).  As set forth below, the RO's actions 
throughout the course of this appeal have satisfied the 
requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in the November 1994 rating decision of the evidence needed 
to substantiate his claim.  He was provided an opportunity to 
submit such evidence.  Moreover, the RO notified the veteran 
of all regulations relating to his claim and informed him of 
the reasons for which it had denied his claim in the January 
1995 statement of the case and the May 1996 and March 2001 
supplemental statements of the case.  Moreover, by RO letter 
to the veteran in March 2001, the veteran was informed about 
the Veteran's Claims Assistance Act of 2000, the VA's duty to 
notify the veteran about his claim, the VA's duty to assist 
the veteran in obtaining evidence in support of his claim, 
what the evidence must show to establish entitlement, what 
information was still needed from the veteran, what the 
veteran could do to help with his claim, and what had been 
done to help the veteran with his claim.  The Board finds 
that the information provided to the veteran specifically 
satisfies the requirements of 38 U.S.C.A. § 5103 (West Supp. 
2001) in that the veteran was clearly notified of the 
evidence necessary to substantiate his claim for entitlement 
to service connection.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  All available 
medical records have been obtained to include voluminous 
records from the Social Security Administration.  The veteran 
has been provided with VA examinations and he provided 
testimony at an August 1995 personal hearing at the RO.  In 
short, VA has fulfilled the duty to assist by aiding the 
veteran in obtaining all medical evidence that relates to the 
claims at issue.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  As such, there 
has been no prejudice to the veteran that would require a 
remand; the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


Factual background

A March 1973 notation shows that the veteran had been in a 
jeep accident 5 days before.  In December 1973, it was noted 
that the veteran had injured a knee one month before.  
Reportedly, pain continued when he crawled on his knees.  An 
August 1978 service medical notation indicates that the 
veteran rolled a jeep about 5 years before.  The veteran 
complained of neck and left shoulder pain.  

In July 1994, the veteran filed a claim of service connection 
for a right knee disability.

On VA examination in September 1994, range of motion of the 
right knee was decreased with crepitus.  The diagnoses 
included probable right knee osteoarthritis. 

The veteran testified in August 1995 that he hurt his right 
knee during service in a jeep accident; and that the knee was 
treated with heating packs.

An October 1979 VA x-ray of the right knee revealed no 
significant abnormality.

On VA orthopedic examination in April 1998, the veteran 
complained of occasional right knee pain and swelling.  The 
veteran felt that right knee disability was from moderate to 
severe in severity.  Right knee range of motion was from 0 to 
120 degrees.  There was small effusion of the right knee and 
there was a small amount of joint line tenderness.  There was 
no arthritis or ankylosis.  The diagnoses included the 
examiner's opinion that there was an anterior cruciate 
ligament deficiency of the right knee.

A May 1998 Social Security Administration (SSA) decision 
granted disability benefits to the veteran.  Disorders which 
were considered severe were residuals of strokes and panic 
attacks with agoraphobia.  The veteran was considered to have 
been disabled since February 1993.

On VA orthopedic examination in August 2001, it was noted 
that there was one service medical record relating to the 
knee.  In December 1973, there was a reference to knee pain, 
side not mentioned, worse with crawling.  Treatment was with 
lineament.  Currently, the veteran complained of pain, 
weakness, giving way, swelling at times and fatigability, but 
no locking.  On examination, there was no effusion.  
Extension of the right knee was less than minus 10 degrees 
and flexion was to 125 degrees.  He complained of pain at the 
end range of motion.  There was some increased medial and 
lateral opening of the right knee and a minimal increase with 
excursion.  The assessments were right knee pain, evidence of 
instability on examination, and no documented connection of 
right knee injury to a motor vehicle injury in service.  It 
was opined that the complaints of pain and findings on 
physical examination were unlikely related to trauma 
sustained in service.  X-rays of the right knee revealed no 
bone, joint or soft tissue abnormality




Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 38 C.F.R. § 
3.303(a) (2001).  Where a veteran served 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946 and arthritis becomes manifest to a degree 
of ten (10) percent or more within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under 38 C.F.R. § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

The veteran contends that he suffers from a right knee 
disability that is the result of injuries suffered during an 
inservice jeep accident.  The evidence does not support this 
claim.  

The service medical records show that the veteran was treated 
following a jeep accident in March 1973.  No reference as 
made to the veteran's right knee at that time.  In December 
1973, it was noted that the veteran had injured a knee one 
month before.  The injured knee, left or right, was not 
specified.  The veteran filed a claim of service connection 
for a right knee disability in 1994.  Records since the mid-
1990s show the presence of an anterior cruciate ligament 
deficiency, knee instability and probable right knee 
arthritis.  A VA examiner opined in August 2001 that it was 
unlikely that complaints of pain and physical findings were 
related to trauma sustained in service.  This medical opinion 
is in concert with the remainder of the medical evidence in 
that there is no current medical evidence or opinion of 
record which would connect any right knee disability with the 
veteran's military service many years before.  With regard to 
arthritis, it is not clear whether a diagnosis of arthritis 
has been rendered.  Nonetheless, it is entirely clear that 
any putative arthritis appears in the record many years after 
service and is unrelated to service. 

The only evidence that would support the veteran's claim that 
he currently suffers from a right knee disability that is 
related to service is found in his statements and testimony; 
however, lay evidence is inadequate to establish a medical 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, the preponderance of the evidence is against the 
veteran's claim of service connection for a right knee 
disability.







ORDER

Entitlement to service connection for a right knee disability 
is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

